Citation Nr: 0303028	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  95-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated 20 percent 
disabling. 

2.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated 10 percent 
disabling. 

3.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated 10 percent 
disabling. 

4.  Entitlement to a rating higher than 10 percent for 
internal derangement of the left knee, during the period 
prior to January 31, 2000.

5.  Entitlement to a rating higher than 20 percent for 
internal derangement of the left knee, during the period 
since January 31, 2000. 
 



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 decision by the RO in Washington, 
DC which, in pertinent part, denied an increase in a 10 
percent rating for a right knee disability, and denied an 
increase in a 10 percent rating for a left knee disability.  
The veteran appealed for increased ratings.  In October 1997, 
the Board remanded the case to the RO for further evidentiary 
development.  In a July 1999 rating decision, the RO granted 
service connection and a 10 percent rating for each of the 
following disabilities:  arthritis of the right knee and 
arthritis of the left knee.  The RO also granted an increased 
20 percent rating for internal derangement of the right knee 
with chondromalacia patella, status post meniscectomy.  In an 
August 2000 rating decision, the RO granted an increased 20 
percent rating for internal derangement of the left knee, and 
granted service connection and a 10 percent rating for a 
symptomatic scar of the right knee.  In January 2002, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.



FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by no more than moderate recurrent subluxation or 
lateral instability and degenerative arthritis with a 
noncompensable degree of limitation of motion.

2.   The veteran's service-connected degenerative arthritis 
of the left knee is manifested a noncompensable degree of 
limitation of motion.

3.  During the period prior to January 31, 2000, the 
veteran's service-connected internal derangement of the left 
knee was manifested by no more than slight recurrent 
subluxation or lateral instability.

4.  During the period since January 31, 2000, the veteran's 
service-connected internal derangement of the left knee was 
manifested by no more than moderate recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  The service-connected right knee disability is properly 
rated 20 percent for instability, with a separate 10 percent 
rating based on arthritis with limitation of motion.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2002).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected degenerative arthritis of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2002).

3.  During the period prior to January 31, 2000, the criteria 
for a rating in excess of 10 percent for the veteran's 
service-connected internal derangement of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).

4.  During the period since January 31, 2000, the criteria 
for a rating in excess of 20 percent for the veteran's 
service-connected internal derangement of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial November 1994 rating decision, in 
the March 1995 statement of the case, in Board remands dated 
in October 1997 and January 2002, in supplemental statements 
of the case dated in May 2000, September 2000, September 2001 
and November 2002, and in a letter dated in May 2001 have 
provided the veteran with sufficient information regarding 
the applicable rules.  The veteran and his representative 
have submitted written arguments and testimony.  The letter, 
the statement of the case, and the supplemental statements of 
the case  provided notice to the veteran of what was revealed 
by the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  The letter also notified the veteran of 
which evidence was to be provided by the veteran and which by 
the VA.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

The veteran served on active duty from September 1973 to 
March 1985.  Service medical records show that he was treated 
for knee injuries and underwent knee surgery.  He was 
separated from service due to physical disability as a result 
of his bilateral knee disabilities.

In a May 1985 rating decision, the RO established service 
connection for degenerative joint disease of the lateral 
condyle of the left knee (rated 10 percent disabling), and 
for internal derangement of the right knee, with meniscectomy 
(rated 10 percent disabling).

Private medical records dated from 1991 to 1993 from Karl 
Ott, M.D., reflect treatment for a knee disability and for 
other conditions.  Private medical records also reflect 
treatment by Klaus Roeder, M.D., an orthopedic physician, in 
1992.

In January 1994, the veteran submitted a claim for increased 
ratings for his bilateral knee disabilities.  He noted that 
he had degenerative joint disease of his left knee.

In May 1994, the veteran underwent an orthopedic examination 
for VA.  He said his knees were always swollen and he had 
daily pain.  He complained of right knee pain with radiation 
to the right heel, and recurrent swelling.  He also 
complained of decreased range of motion.  With respect to his 
left knee, he reported popping and locking but no swelling.  
He said that squatting and kneeling were hardly possible, and 
prolonged walking and standing caused increased pain and 
swelling.  On examination of the right knee, there was a 
surgical scar which was tender to palpation.  The right knee 
circumference was increased by .4 inches.  There was no 
visible deformation of the joint.  There was no effusion.  
There was an extension deficiency of 8 degrees.  Flexion was 
normal at 138 degrees.  The medial and lateral articular 
space was painful to pressure.  The collateral ligaments were 
stable but painful to pulling.  The anterior cruciate was 
flabby.  Lachmann's sign was positive, and pivot shift was 
negative.  There was retropatellar crepitation and pressure 
pain.  There was pain while displacing the patella on the 
sliding base.  The poplitea was unremarkable.  On examination 
of the left knee, the external joint contour was 
unremarkable.  All ligaments were painful to pulling but 
stable.  The medial and lateral articular space was painful 
to pressure.  An X-ray study of the right knee showed clear 
relatively distinct arthritis, with an osteophyte at the 
medial condyle edge and deformation of the lateral 
intercondylar tubercle.  There was also significant femoro-
patellar arthritis on the right.  An X-ray study of the left 
knee showed slight deformation of the lateral intercondylar 
tubercle and otherwise no remarkable findings (minimal 
arthritis).  The pertinent diagnoses were arthritis and 
femoro-patellar arthritis of the right knee, and minimal 
arthritis of the left knee.

In September 1994, the veteran asserted that his bilateral 
knee disabilities had increased in severity.  He reported 
swelling and tenderness of the knee with difficulty in 
walking.  In his May 1995 substantive appeal, the veteran 
reiterated many of his assertions.  He said both knees 
swelled when he did excessive walking or bending, and he was 
unable to run or play any sports which required the use of 
his legs or knees.  He said he had problems getting out of 
bed and moving around in the morning.

In October 1997, the Board remanded the claims to the RO 
primarily for consideration of Diagnostic Code 5003, 
pertaining to arthritis.

In January 1999, the veteran reported that he received 
treatment for knee pain and stiffness by Dr. O'Connolly. 

In a July 1999 rating decision, the RO granted service 
connection and a separate 10 percent rating for each of the 
following disabilities:  arthritis of the right knee and 
arthritis of the left knee.  The RO also granted an increased 
20 percent rating for internal derangement of the right knee 
with chondromalacia patella, status post meniscectomy.  

In January 2000, the veteran underwent an orthopedic 
examination for VA.  He complained of right knee enlargement 
with limited range of motion.  He said his complaints 
[presumably of pain] radiated down to the right heel.  He 
complained of recurrent swelling.  For the past year he had 
constant pain around and over his kneecap, and said his knee 
sometimes gave way.  Any pressure or exertion caused pain.  
With respect to his left knee, he complained of popping and 
locking but no swelling.  Squatting and kneeling were hardly 
possible, and that prolonged walking and standing caused 
increased pain and swelling.  Both knees popped when he 
walked, and that he could not get back from kneeling or 
squatting.  On examination of the right knee, there was 
enlargement and arthritic deformity.  The joint was swollen 
and warmer than normal, with palpable effusion.  There was a 
valgus deviation of 4 degrees (knock-knee).  The medial and 
lateral joint lines were tender on palpation and pressure.  
Lachmann's sign was 2 millimeters, and pivot shift was 
negative.  The medial collateral ligament was elongated, 
McMurray's sign was negative, and there was severe patellar 
crepitation (+3).  Zohlen's sign was definitely positive.  

On examination of the left knee, there was a slightly 
enlarged joint contour.  The joint was not swollen, was of 
normal temperature, and there was no palpable effusion.  
There was a valgus deviation of 8 degrees (knock-knee).  The 
medial and lateral joint lines were tender on palpation and 
pressure.  Lachmann's sign was 2 millimeters, and pivot shift 
was negative.  The medial collateral ligament was elongated.  
The medial rotatory movements were definitely painful.  There 
was severe patellar crepitation (+3).  Zohlen's sign was 
strongly positive.  Displacing the right and left patellae on 
the sliding base was accompanied by massive friction and 
pain.  Range of motion of the right knee was from 0 to 118 
degrees, with pain at 118 degrees of flexion.  Range of 
motion of the left knee was from 0 to 130 degrees, with pain 
at 128 degrees.  The examiner noted that during flexion of 
the right knee, the veteran complained of tightness and pain 
at the right kneecap as well as deeply located inner joint 
pain.  The limitation of flexion in the knee appeared 
mechanically caused.  The examiner indicated that flexion of 
the left knee was normal, but was associated with patellar 
tightness and pain at the end of the motion.  With respect to 
weakness/fatigability after repetitive action, there was pain 
beneath and around both kneecaps as well as a deeper located 
joint pain which increased on activity in both knees, right 
greater than left.  The examiner indicated that there was 
pain in the right knee after repetitive action at 4 degrees 
of extension and 88 degrees of flexion, and in the left knee 
at 120 degrees of flexion.  Strength was 3-4/5 in the right 
knee, and 5/5 in the left knee.  Speed was significantly 
reduced during common motions on even ground.  Coordination 
was undisturbed on even ground, and the right knee sometimes 
gave way laterally.  The veteran reported that he could not 
drive, stand, walk, or climb stairs for very long due to knee 
pain.  The circumference of the right knee was reduced when 
compared with the left, except over the patella, where it was 
enlarged.  An X-ray study showed major arthritis in the right 
knee.  There was a markedly irregular contour of the femoral 
and tibial articular faces and arthritic osteophyte 
enlargement attached to the joint's surfaces.  There was no 
significant stenosis at the joint space.  There were also 
arthritic changes in the right patello-femoral joint.  There 
was no evidence of major osteoarthritis in the left knee; 
there were slight degenerative changes.  The diagnoses were 
bilateral knee internal derangement, with right knee 
chondromalacia and status post meniscectomy, now worsened 
featuring advanced degenerative arthritis and synovial 
effusion and right-sided quadriceps muscle atrophy, and 
bilateral knee degenerative arthritis.  The examiner opined 
that the veteran's knee condition had worsened significantly 
since 1984, chiefly on the right side.

In May 2000, the RO wrote to Dr. O'Connolly and requested 
copies of the veteran's medical records.  The letter was 
returned as undeliverable.  By a letter to the veteran dated 
in May 2000, the RO informed him that it had requested 
medical records from Dr. O'Connolly, and informed him that it 
was his responsibility to ensure that the records were sent.  
No response was received.

In an August 2000 rating decision, the RO granted service 
connection and a 10 percent rating for a symptomatic scar of 
the right knee, and granted an increased 20 percent rating 
for internal derangement of the left knee, effective January 
31, 2000.

By a statement dated in November 2000, the veteran said that 
doctors told him both knees were unstable.  His knees were 
swollen on a regular basis, and his job required long hours 
of walking and standing.  He could not stand for longer than 
8 to 10 minutes, or run any distance, or bend.  He was unable 
to take Tylenol or pain medication due to the side effects.  
He would obtain medical records from Dr. O'Connolly.  The 
veteran enclosed service medical records.

In January 2002, the Board remanded the case to the RO, 
primarily for compliance with the VCAA, and for another VA 
examination.

In April 2002, the RO wrote to the veteran and asked him to 
provide the names, addresses and dates of treatment for his 
knees by any health care provider since January 2000.  The 
veteran did not respond.

In September 2002, the veteran underwent an orthopedic 
examination for VA.  With respect to the right knee, he 
complained of popping, pain, and swelling on exertion.  His 
right knee was always numb.  He complained of right knee 
enlargement with limited ranges of motion, and said his 
complaints might radiate down to the right heel.  He had 
constant pain around and over the kneecap, the joint 
sometimes gave way, and the joint swelled easily.  Any 
pressure or exertion caused pain.  With respect to the left 
knee, he complained of popping and locking but no swelling.  
Squatting and kneeling were hardly possible, and prolonged 
walking and standing caused increased pain and swelling.  
Both knees popped when walking.  He could not get back well 
from kneeling or squatting. He worked as a sports trainer for 
the U.S. military and taught basketball techniques.  He 
worked on a full-time basis for 12 hours per day on average.  
Standing, squatting, and bending were painful.  

On examination, there was straight leg alignment when 
standing and under full weight-bearing.  On examination of 
the right knee, there was enlargement and arthritic 
deformity.  The joint was not swollen, and was no warmer than 
normal, with no palpable effusion.  It was noted that there 
was almost no motion of the patella on the sliding base.  
With respect to the structure of the knee, similar findings 
were reported as noted on the last examination (i.e. 
Lachmann's sign was 2 millimeters and pivot shift test was 
negative).  On examination of the left knee, there was a 
slightly enlarged joint contour.  The joint was not swollen, 
and was of normal temperature, with no palpable effusion.  
The medial collateral ligament was elongated and painful.  
With respect to the structure of the knee, similar findings 
were reported as noted on the last examination (i.e. 
Lachmann's sign was 2 millimeters and pivot shift test was 
negative).  Range of motion of the right knee was from 0 to 
125 degrees, with pain at the terminus of flexion, and range 
of motion of the left knee was from 0 to 130 degrees, with 
pressure at the terminus of flexion.  

During flexion, the veteran complained of tightness and pain 
at the right kneecap as well as deeply located inner joint 
pain.  The limitation of flexion appeared mechanically 
caused.  Left-sided flexion was normal, but was associated 
with patellar tightness and pressure feeling at the end of 
the motion, in particular at the medial joint space.  He 
complained of pain in the right knee at 89 degrees of 
flexion, and of pressure in the left knee at 126 degrees of 
flexion.  With respect to weakness and fatigability after 
repetitive action, there was pain beneath and around both 
kneecaps as well as a deeper located joint pain/pressure 
which increased on activity in both knees, right greater than 
left.  He could kneel only on his left knee, and supported 
himself when rising again.  After repetitive action, range of 
motion in the right knee was limited by pain to 4 degrees of 
extension and 100 degrees of flexion.  After repetitive 
action, range of motion of the left knee was from 0 to 125 
degrees, with no pain at 125 degrees.  Strength was 4-5/5 in 
the right knee, and 5/5 in the left.  Speed was always 
significantly reduced during common motions on even ground.  
Coordination was undisturbed on even ground.  The right knee 
sometimes gave way laterally.  

The veteran reported that he could not drive, stand, or walk 
for very long due to knee pain.  When climbing stairs, he 
sometimes had stiffness and locking of the right knee, and 
had twice lost his balance due to right knee pain while going 
upstairs.  The examiner noted that the veteran had 
symmetrically lost quadriceps muscle fibers, indicating that 
his physical activity level was decreased from previously.  
However, there was no increased right-sided weakness, so the 
lessened girth of the musculature was definitely no hint of a 
right knee worsening.  An X-ray study of the right knee 
showed osteoarthritis of the right knee to include the 
patello-femoral joint.  An X-ray study of the left knee 
showed early degenerative changes.  The diagnoses were status 
post meniscectomy, with degenerative osteoarthritis of the 
right knee, with mild right-sided quadriceps muscle atrophy, 
and early degenerative changes of the left knee, with no 
significant limitation of motion and function but pain on 
prolonged use.  The examiner opined that in comparison to the 
2000 examination, neither the right or left knee disabilities 
had changed significantly. The examiner noted that the 
veteran's complete medical record copy was available and 
reviewed.

Analysis

The veteran contends that his service-connected bilateral 
knee disabilities are more disabling than currently 
evaluated.

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 20 percent rating is assigned 
when there is no limitation of motion but there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, Code 5003 (2002).

Limitation of flexion of either leg to 60 degrees is rated 
zero percent.  Flexion limited to 45 degrees warrants a 10 
percent evaluation.  Flexion limited to 30 degrees warrants a 
20 percent rating.  Flexion limited to 15 degrees is rated 30 
percent.  38 C.F.R. § 4.71a, Code 5260 (2002).

Limitation of extension of either leg to 5 degrees is rated 
zero percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  Extension limited to 20 degrees is 
rated 30 percent.  38 C.F.R. § 4.71a, Code 5261 (2002).

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2002).

The VA General Counsel has held that separate ratings may be 
assigned for arthritis with limitation of motion of a knee 
(Code 5003) and for instability of a knee (Code 5257).  
VAOPGCPREC 9-98 and 23-97.  The RO has assigned such separate 
ratings for each of the veteran's knees.  The General Counsel 
in VAOPGCPREC 9-98 held that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.

Right Knee Disability 

The RO has rated the veteran's degenerative arthritis of the 
right knee as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The RO has rated the veteran's right 
knee internal derangement with chondromalacia patella, status 
post meniscectomy as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. 

With regard to arthritis with limitation of motion of the 
right knee, medical records show X-ray evidence of arthritis 
of the joint, and the most recent VA examination in September 
2002 revealed that the right knee had full extension and was 
limited in flexion to 125 degrees.  Such full extension 
reflects 0 percent disability under Code 5261, and the 
limitation of flexion is 0 percent under Code 5260.  While 
the veteran has right knee pain, including pain on use, there 
is no credible evidence that the pain results in such 
limitation of motion as to meet the criteria for a rating 
higher than 10 percent under Codes 5260 and 5161.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A 10 percent rating is warranted in this case based 
on painful motion and limitation of motion of the right knee 
which is noncompensable under Codes 5260 and 5261.  38 C.F.R. 
§§ 4.59, 4.71a, Code 5003; VAOPGCPREC 9-98.  Thus the Board 
concludes that the aspect of the right knee disability, 
involving arthritis with limitation of motion, is properly 
rated 10 percent.

With regard to the portion of the right knee disability 
manifested by instability, the Board notes that there is 
evidence showing that the veteran has instability of the 
right knee.  The veteran has stated that his right knee 
sometimes gives way, and at the most recent VA examination, 
the examiner indicated that the right knee sometimes gave way 
laterally.  Pursuant to Diagnostic Code 5257, a 20 percent 
rating is warranted when there is knee impairment manifested 
by moderate recurrent subluxation or lateral instability.  
The evidence does not support a finding of more than moderate 
(20 percent) right knee instability, particularly in light of 
the fact that Lachmann's sign was 2 millimeters and a pivot 
shift test was negative.  A higher rating of 30 percent would 
be warranted if there was severe recurrent subluxation or 
lateral instability, which has not been shown by the medical 
evidence of record.  Thus, the Board concludes that the 
instability aspect of the right knee disability has been 
properly rated 20 percent.

In sum, the service-connected right knee disability is 
currently properly rated 20 percent for instability, with a 
separate rating of 10 percent for arthritis with limitation 
of motion.  The preponderance of the evidence is against the 
claim for an increased rating for the right knee disability; 
thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disability 

Arthritis of the Left Knee

The RO has rated the veteran's degenerative arthritis of the 
right knee as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With regard to arthritis with limitation of motion of the 
left knee, medical records show X-ray evidence of mild 
arthritis of the joint, and the most recent VA examination in 
September 2002 revealed that the left knee had full extension 
and was limited in flexion to 130 degrees.  Such full 
extension reflects 0 percent disability under Code 5261, and 
the limitation of flexion is 0 percent under Code 5260.  
While the veteran has left knee pain/pressure, including pain 
on use, there is no credible evidence that the pain results 
in such limitation of motion as to meet the criteria for a 
rating higher than 10 percent under Codes 5260 and 5161.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A 10 percent rating is warranted in this 
case based on painful motion and limitation of motion of the 
right knee which is noncompensable under Codes 5260 and 5261.  
38 C.F.R. §§ 4.59, 4.71a, Code 5003; VAOPGCPREC 9-98.  Thus 
the Board concludes that the aspect of the left knee 
disability, involving arthritis with limitation of motion, is 
properly rated 10 percent.

In sum, the service-connected left knee disability is 
currently properly rated 10 percent for arthritis with 
limitation of motion.  The preponderance of the evidence is 
against the claim for an increased rating for arthritis of 
the right knee; thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert, supra.

Entitlement to a rating higher than 10 percent for internal 
derangement of the left knee, during the period prior to 
January 31, 2000.

During the period prior to January 31, 2000 (the date of a VA 
examination), and with regard to the portion of the left knee 
disability manifested by recurrent subluxation or 
instability, the Board notes that there is very little 
evidence showing that the veteran had any instability of the 
left knee during this time, and the veteran has never 
complained of such.  Rather, he complained primarily of pain, 
locking, and popping.  On VA examination in 1994, all 
ligaments of the left knee were painful to pulling but 
stable.  Pursuant to Diagnostic Code 5257, a 10 percent 
rating is warranted when there is knee impairment manifested 
by slight recurrent subluxation or lateral instability.  The 
evidence does not support a finding of more than slight (10 
percent) left knee instability, particularly in light of the 
fact that his ligaments were stable on orthopedic 
examination.  A higher rating of 20 percent would be 
warranted if there was moderate recurrent subluxation or 
lateral instability during the period prior to January 31, 
2000, which has not been shown by the medical evidence of 
record.  Thus, the Board concludes that the instability 
aspect of the left knee disability has been properly rated 10 
percent during this period.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for internal derangement of the 
left knee during the period prior to January 31, 2000; thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
Gilbert, supra.

Entitlement to a rating higher than 20 percent for internal 
derangement of the left knee, during the period since January 
31, 2000.

During the period since January 31, 2000 (the date of a VA 
examination), and with regard to the portion of the left knee 
disability manifested by recurrent subluxation or 
instability, the Board notes that there is very little 
evidence showing that the veteran has instability of the left 
knee, and the veteran has not complained of such.  Rather, he 
complained primarily of pain, locking, and popping.  On VA 
examinations in January 2000 and September 2002, Lachmann's 
sign was 2 millimeters and a pivot shift test was negative.  
Pursuant to Diagnostic Code 5257, a 20 percent rating is 
warranted when there is knee impairment manifested by 
moderate recurrent subluxation or lateral instability.  The 
evidence does not support a finding of more than moderate (20 
percent) left knee instability.  A higher rating of 30 
percent would be warranted if there was severe recurrent 
subluxation or lateral instability during the period since 
January 31, 2000, which has not been shown by the medical 
evidence of record.  Thus, the Board concludes that the 
instability aspect of the left knee disability has been 
properly rated 20 percent since January 31, 2000.

The preponderance of the evidence is against the claim for a 
rating higher than 20 percent for internal derangement of the 
left knee during the period since January 31, 2000; thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert, 
supra.

Extraschedular Rating
 
With respect to all of the right and left knee disabilities, 
the Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, the Board notes there is 
no evidence of record that the veteran's right or left knee 
disability has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
schedular evaluation), has necessitated recent frequent 
periods of hospitalization, or is attended by other such 
factors as would render impracticable the application of the 
regular schedular rating standards. 

ORDER

An increased rating for internal derangement of the right 
knee is denied.

An increased rating for degenerative arthritis of the right 
knee is denied.

An increased rating for degenerative arthritis of the left 
knee is denied.

An increased rating higher than 10 percent for internal 
derangement of the left knee, during the period prior to 
January 31, 2000, is denied.

An increased rating higher than 20 percent for internal 
derangement of the left knee, during the period since January 
31, 2000, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

